DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 37-41, 43-47, 49-55, and 57-63 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a computer method for calibrating a wearable device comprising (inter alia) (for claims 37 and 61) identifying a device location relative to the user or (for claims 47 and 62-63) identifying a physical activity from a plurality of physical activities. On the basis of prior art, the primary reason for the allowance of the claims is (for claims 37 and 61) the inclusion of the limitation encompassing identifying the device location relative to the user based on a variance and (for claims 47 and 62-63) the inclusion of the limitation encompassing identifying, in an adjusted signal, a signal segment corresponding to a physical activity of a plurality of potential physical activities — both limitations not being anticipated nor made obvious by the prior art of record.  More particularly, as Applicant’s remarks pp. 10-16 establish, Kuo does not teach (inter alia) identifying a device location relative to a user nor an activity of a plurality of activities — instead teaching determining a consistency parameter which does not constitute the above identification types nor would it be obvious to modify the parameter determination of Kuo to do so.  On the basis of eligibility under § 101, claims Mayo framework of the 2019 Eligibility Guidance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHU	S whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791